--------------------------------------------------------------------------------

Exhibit 10.1
 
INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
___________, 2009 between Grande Communications Holdings, Inc., a Delaware
corporation (the “Company”), and __________ (“Indemnitee”).


RECITALS


WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation or business
enterprise itself;


WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;


WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;


WHEREAS, the Board does not regard the protection available under the Restated
Certificate of Incorporation of the Company (the “Charter”) or the Bylaws of the
Company, as amended (the “Bylaws”), and insurance as adequate in the present
circumstances;


WHEREAS, although the Charter and Bylaws require indemnification of the officers
and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”), the Charter, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board, officers and other persons with respect to indemnification; and,


WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bylaws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder or under applicable law, including the DGCL;

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer or director from and after the date hereof, the parties hereto agree as
follows:


1.              Definitions.  For purposes of this Agreement:.


(a)            “Change in Control” means and shall be deemed to have occurred if
(i) any Person, other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 30% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least two-thirds (2/3) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets. For purposes of this paragraph, “Voting Securities” shall mean
any securities of the Company that vote generally in the election of directors.


(b)            “Corporate Status” describes the status of a person at the time
of the action or inaction that is complained of in, or the subject of, the
Proceeding as (i) a director or officer of the Company, any of its wholly-owned
subsidiaries or any other corporation, partnership, joint venture, trust, or
other enterprise that such person is or was serving at the express written
request of the Company or (ii) a fiduciary for an employee benefit plan of the
Company or any of its wholly-owned subsidiaries.


(c)            “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.


(d)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.


(e)            “Expenses”  means all expenses incurred in connection with any
Proceeding, including reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute, or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding.  “Expenses” also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent.  “Expenses”, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

 
2

--------------------------------------------------------------------------------

 

(f)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.


(g)            “Proceeding” means and includes any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved, as a party or otherwise, (i) by reason
of the fact that Indemnitee is or was an officer or director of the Company or
any of its wholly-owned subsidiaries at the time of the action or inaction
complained of therein, (ii) by reason of any action taken by Indemnitee or of
any inaction on Indemnitee’s part while acting as an officer or director of the
Company or any of its then wholly-owned subsidiaries, or (iii) by reason of the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, including serving in a
fiduciary capacity on behalf of an employee benefit plan of the Company or any
of its wholly-owned subsidiaries; in each case whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement and
including any pending on or before the date of this Agreement.


(h)            “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations thereunder.


2.              Indemnity of Indemnitee.  The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by applicable
law, as such may be amended from time to time, for the matters set forth below
in this Section 2.

 
3

--------------------------------------------------------------------------------

 

(a)            Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(a) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
other than a Proceeding by or in the right of the Company.  Pursuant to this
Section 2(a), the Company shall hold harmless and indemnify Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement (if
such settlement is approved in advance by the Board, which approval shall not be
unreasonably withheld, conditioned or delayed) actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.


(b)            Proceedings by or in the Right of the Company.  Indemnitee shall
be entitled to the rights of indemnification provided in this Section 2(b) if,
by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Company.  Pursuant to this Section 2(b), the Company shall hold harmless
and indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged by court order or judgment to be liable to
the Company unless and to the extent that the Court of Chancery of the State of
Delaware shall determine that such indemnification may be made.


(c)            Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful on the merits, in any Proceeding, the Company shall hold
harmless and indemnify Indemnitee to the maximum extent permitted by applicable
law, as such may be amended from time to time, against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter.  For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


3.              Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee, by reason of
Indemnitee’s Corporate Status, is a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding, the Company shall hold harmless and
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 
4

--------------------------------------------------------------------------------

 

4.              Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding and
representing that Indemnitee has met the standards for indemnification under
Section 2(a) or Section 2(b).  Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by a written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified against such
Expenses.  Any advances and undertakings to repay pursuant to this Section 4
shall be unsecured and interest free.


5.              Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement and the parties hereto to
secure for Indemnitee rights of indemnity hereunder that are as favorable as may
be permitted under the DGCL and public policy of the State of Delaware for the
matters specified in Section 2 and Section 3.  Accordingly, the parties agree
that the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement.


(a)            To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.


(b)            Upon written request by Indemnitee for indemnification pursuant
to the first sentence of Section 5(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following five methods, which shall be at the election of the Board:  (1) by
a majority vote of the Disinterested Directors, even though less than a quorum,
(2) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion of such counsel to the Board, a copy of
which shall be delivered to Indemnitee, (4) if so directed by the Board, by the
stockholders of the Company, or (5) if there is a Change in Control of the
Company (other than a Change in Control which has been approved by a majority of
the Board who were directors immediately prior to such Change in Control), by
Independent Counsel.


(c)            If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 5(b) hereof, the Independent
Counsel shall be selected as provided in this Section 5(c).  The Independent
Counsel shall be selected by the Board, and the Board shall provide Indemnitee
with written notice of the selection.  Indemnitee may, within 10 days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1(f) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 5(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 5(b)
hereof.  The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 5(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 5(c), regardless of
the manner in which such Independent Counsel was selected or appointed.

 
5

--------------------------------------------------------------------------------

 

(d)            Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.  Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.


(e)            The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation, by
settlement of such Proceeding with or without payment of money or other
consideration, or by termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice), it shall not be presumed
that Indemnitee has not been successful on the merits or otherwise in such
Proceeding.

 
6

--------------------------------------------------------------------------------

 

6.              Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.


(a)            The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Charter, the Bylaws, any agreement, a vote
of stockholders of the Company, a resolution of the Board or otherwise.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to the effective date of such amendment, alteration or repeal.  To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification for the matters specified in Section 2 and
Section 3 than would be afforded currently under the Charter, By-laws or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  To the extent
that a change in the DGCL, whether by statute or judicial decision, narrows or
restricts the indemnification available hereunder, it is the intent of the
parties hereto that Indemnitee shall continue to enjoy by this Agreement the
greater benefits so afforded hereunder and such change shall have no affect on
this Agreement or the parties rights and obligations hereunder, to the maximum
extent permissible by applicable law.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.


(b)            To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.


(c)            In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.


(d)            The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy of the Company or any of its subsidiaries, contract of the Company or any
of its subsidiaries, or agreement or other obligation of the Company or any of
its subsidiaries.

 
7

--------------------------------------------------------------------------------

 

(e)            The Company's obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, fiduciary, or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.


(f)             The existence of any other rights to indemnification of the
Indemnitee shall not diminish or eliminate the obligations of the Company, or
the rights of the Indemnitee, hereunder, and the Company’s obligations shall be
the same as they would if such other indemnification rights of the Indemnitee
did not exist.


7.              Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:


(a)            to the extent payment has actually been made to or on behalf of
Indemnitee under any insurance policy of the Company or any of its subsidiaries
or other indemnity provision or obligation of the Company or any of its
subsidiaries, except with respect to any excess beyond the amount paid under any
such insurance policy or such other indemnity provision or obligation, provided,
that the foregoing shall not affect the rights of Indemnitee set forth in
Section 6(b); or


(b)            for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act, or similar provisions of state statutory
law or common law; or


(c)            in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.


8.              Duration of Agreement.  All agreements and obligations of the
Company contained herein shall continue until six (6) years after the end of any
period Indemnitee is an officer or director of the Company or any of its
subsidiaries (or is or was serving at the request of the Company or any of its
subsidiaries as a director, officer, employee, fiduciary or agent of another
corporation, partnership, joint venture, trust or other enterprise, including an
employee benefit plan) but shall continue thereafter so long as Indemnitee shall
be subject to any Proceeding by reason of Indemnitee’s Corporate Status, whether
or not Indemnitee is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement, notwithstanding such six (6) year period.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 
8

--------------------------------------------------------------------------------

 

9.              Security.  To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.


10.            Enforcement.


(a)            The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.


(b)            This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.


11.            Severability.  The invalidity or unenforceability of any
provision hereof, as determined by any court of competent jurisdiction, shall in
no way affect the validity or enforceability of any other provision.  Without
limiting the generality of the foregoing, this Agreement is intended to confer
upon Indemnitee indemnification rights to the fullest extent permitted by
applicable law.  In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.


12.            Modification and Waiver.  No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


13.            Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder.  The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay actually
and materially prejudices the Company and in any event such failure shall not
relieve the Company of any other obligation it otherwise may have to Indemnitee.

 
9

--------------------------------------------------------------------------------

 

14.            Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:


 
(a)
To Indemnitee at the address set forth below Indemnitee signature hereto.



 
(b)
To the Company at:

 
401 Carlson Circle
San Marcos, Texas 78666
Attention: CEO and Legal Department


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.


15.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile or electronically transmitted signature
and in two or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.


16.            Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


17.            Disposition of Subsidiary or Other Entity.  Notwithstanding
anything herein to the contrary, if the Company sells or otherwise disposes of
any interest in any subsidiary or other entity of which Indemnitee was an
officer or director (or additional equity in such subsidiary is issued such that
the subsidiary ceases to be a wholly-owned subsidiary), the Indemnitee’s
Corporate Status resulting from such service shall terminate on the date of
sale, issuance or other disposition and the Indemnitee shall have no rights
under this Agreement for any action or inaction that occurs after the date of
the sale, issuance or other disposition of such interest in such subsidiary or
other entity, provided, however that such termination of rights will not apply
to the extent that and for so long as the Indemnitee qualifies for Corporate
Status as a result of the Company expressly requesting such Indemnitee to serve
as a director of such subsidiary or other entity at any time after the
consummation of the sale, issuance or disposition of such interest in such
subsidiary or other entity.

 
10

--------------------------------------------------------------------------------

 

18.            Governing Law and Consent to Jurisdiction.  This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably The Corporation Trust
Company, 1209 Orange Street, Wilmington, County of New Castle, Delaware, 19801
as its agent in the State of Delaware for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.



 
COMPANY:
       
GRANDE COMMUNICATIONS HOLDINGS, INC.
             
By:
   
Name: 
   
Title:
               
INDEMNITEE:
                   
Name:
         
Address:
                       

 
 
11

--------------------------------------------------------------------------------